Schaefer's litigation activities since his last petition for
                reinstatement demonstrate his failure to comply with the professional
                conduct rules, his violation of which led to his disbarment. Accordingly,
                we approve the panel's recommendation and deny the petition for
                reinstatement. 2 Additionally, in accordance with the panel's
                recommendation, Schaefer will not be eligible to file any future
                reinstatement petitions until he has paid the costs of this reinstatement
                proceeding.
                              It is so ORDERED.


                                                                                    '   CA.
                                                          Hardesty


                                                            altAce-
                                                          Parraguirre


                                                                                         J.
                                                          Douglas-2


                                                       LAIL                              J.
                                                          Saitta


                cc: J. Michael Schaefer
                       State Bar of Nevada/Las Vegas
                       Chair, Southern Nevada Disciplinary Board
                       Kimberly K. Farmer, Executive Director, State Bar of Nevada
                       Perry Thompson, Admissions Office, United States Supreme Court


                      2 The Honorables Michael Cherry, Mark Gibbons, and Kristina
                Pickering, Justices, voluntarily recused themselves from participation in
                the decision of this matter.
SUPREME COURT
        OF
     NEVADA

                                                      2
(0) 1947A